Appellant makes no claim that the county auditor in any wise discriminated against it in arriving at the true value in money of its property. The sole basis of its claim is that the buildings were assessed at an amount in excess of their true value in money.
Both the board of revision and the Board of Tax Appeals found (1) that appellant failed to sustain that claim and (2) that the true value in money of the buildings in the year 1943 was $91,000.
We are asked to reverse the decision of the Board of Tax Appeals.
In the case of Smith v. Board of Revision of WashingtonCounty, 138 Ohio St. 564, 37 N.E.2d 386, it was held:
"In an appeal to the Supreme Court under Section 5611-2, General Code, from a decision of the Board of Tax Appeals fixing the true value of real property for the purposes of taxation, the court must find such *Page 233 
decision unreasonable or unlawful upon the record and the evidence to reverse or modify the same."
The statute grants to the Board of Tax Appeals wide discretion in arriving at a valuation and this court has repeatedly said that it will not substitute its judgment for that of the Board of Tax Appeals.
In the case of Citizens Building Co. of Cleveland v. Board ofRevision of Cuyahoga County, 141 Ohio St. 47, at page 52,46 N.E.2d 413, it is held:
"This court has no power to substitute its judgment for that of the Board of Tax Appeals but determines only whether the valuation fixed by that board it reasonable and lawful. * * *" See Ramsey v. County Board of Revision of Franklin County,141 Ohio St. 366, 48 N.E.2d 102.
From a careful examination of this record it is apparent that the Board of Tax Appeals gave due consideration to the evidence and, attaching to the board's decision the presumption of good faith and validity to which it is entitled, we find no basis for the conclusion that it is unreasonable or unlawful. Therefore such decision should be and hereby is affirmed.
Decision affirmed.
WEYGANDT, C.J., ZIMMERMAN, BELL, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 234